Citation Nr: 0608249	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-41 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active duty service from October 1943 until 
October 1945.  He died in August 1994.  The appellant is the 
widow of the veteran.

The record reflects that service connection for the cause of 
the veteran's death was denied by a Department of Veterans 
(VA) Regional Office (RO) rating action dated in September 
1994.  The appellant did not submit a timely notice of 
disagreement with the denial of the claim and the 
determination became final.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).  The 
appellant attempted to reopen her claim of service connection 
for the cause of the veteran's death in January 2003.  (It 
should also be noted that entitlement to dependency and 
indemnity compensation (DIC) was granted by the September 
1994 decision under the provisions of 38 U.S.C.A. § 1318.  
Given this award of DIC, it is not clear why the appellant 
continues to pursue the claim of service connection.  
Nevertheless, she has, and the Board addresses her claim to 
reopen below.)

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Detroit, Michigan RO that once again denied the appellant's 
claim.  The RO characterized the claim in its July 2004 
decision as an original claim of service connection for the 
cause of the veteran's death.  The Board points out, however, 
that whether the previously denied claim should be reopened 
is a jurisdictional matter that must be addressed by the 
Board before the underlying claim may be considered.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
38 C.F.R. § 3.156 (2005).




FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in a decision dated in September 1994; no 
appeal was initiated.  

2.  No new evidence has been received subsequent to the 
September 1994 denial.


CONCLUSIONS OF LAW

1.  The September 1994 RO decision is final as to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received subsequent to the September 1994 RO 
decision is not new and material; the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim in this instance has been accomplished.  
As evidenced by the statement of the case, the appellant and 
her representative have been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.  This discussion also served to 
inform her of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in 
September 2003, the RO informed the appellant of what the 
evidence had to show for service connection for the cause of 
death, what medical and other evidence the RO needed from 
her, what information or evidence she could provide in 
support of the claim and what evidence VA would try to obtain 
on her behalf.  Such information in conjunction with the 
statement of the case has fully apprised the appellant and 
her representative of the evidence needed to substantiate the 
claim of whether new and material evidence has been received 
to reopen the claim of service connection for the cause of 
death.  She was also advised to submit relevant evidence or 
information in her possession.  38 C.F.R. § 3.159(b).  The 
appellant was not specifically notified regarding the 
criteria for award of an effective date should service 
connection be granted, see Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006); however, an effective date 
question is not now before the Board.  Moreover, the 
appellant is already in receipt of the benefit that would be 
awarded should her current claim be granted-DIC.  
Consequently, the Board does not find that a remand is 
necessary to address the effective date question.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate her claim.  There has been no response from 
either the appellant or her representative as to whether 
there is any outstanding evidence that had not been 
considered.  In this case, there is no indication, except by 
way of the claim itself that the veteran died of a service-
connected disability.  Therefore, absent the receipt of new 
and material evidence (as will be explained below), further 
evidentiary development is not indicated.  The Board thus 
finds that VA does not have a duty to assist that is unmet 
and that further assistance with respect to the claim is not 
required.  See 38 U.S.C.A. § 5103A (a) (2).

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  To establish service 
connection, there must be evidence of an etiological 
relationship between a disability and active military 
service.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to the veteran's death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, rather, a causal 
connection must be shown.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.312 (2005).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2005) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, the record reflects that the RO denied 
service connection for the cause of the veteran's death in a 
decision dated in September 1994.  The appellant did not 
appeal but attempted to reopen her claim for service 
connection for the cause of the veteran's death in an 
application received in January 2003.  No evidence was 
received in support of the claim.  

The evidence of record at the time of the September 1994 
decision includes the veteran's death certificate showing 
that he died of an ischemic bowel.  At the time of death, 
service connection was in effect for anxiety and depression, 
rated 70 percent disabling, shell fragment wound of the right 
hand, rated 10 percent disabling, shell fragment wound, 
scapular area, rated 10 percent disabling, and for shell 
fragment wounds of Muscle Group I, right arm, burn scar of 
both buttocks, right scapular area scar, and left lumbar 
paraspinal area scar, each rated zero percent disabling.  At 
the time of death, the veteran had been in receipt of a total 
rating based on individual unemployability since September 
1972.  In September 1994, the RO denied service connection 
for the cause of the veteran's death on the basis that 
service medical records were negative for ischemic bowel 
disease, and that no service-connected disability contributed 
to or materially hastened the veteran's death.  

As indicated previously, no additional evidence has been 
received with respect to the claim to reopen.  Consequently, 
there is no new and material evidence that tends to support a 
finding that the veteran died of disability related to 
service.  The Board points out that service connection 
requires a finding of a disability that was either a 
principal or contributory cause of death and that was related 
to an injury or disease incurred in service.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Absent the presentation 
of any new evidence, the claim to reopen is denied.


ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


